Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                                CASE NO:

 GLENN BENZION, and all
 others similarly situated under
 29 U.S.C. § 216(b),

        Plaintiff(s),

        v.

 MONDELEZ GLOBAL, LLC,

        Defendant.
                                          /

                   COLLECTIVE ACTION COMPLAINT FOR DAMAGES
                          AND DEMAND FOR JURY TRIAL

        Plaintiff, GLENN BENZION (“Plaintiff”) pursuant to 29 U.S.C. § 216(b) files the

 following Collective Action Complaint for Damages and Demand for Jury Trial against Defendant,

 MONDELEZ GLOBAL, LLC (“MONDELEZ” or “Defendant”), on behalf of himself, and all

 others similarly situated, as follows:

                                              INTRODUCTION

        1.      This lawsuit arises under the Fair Labor Standards Act (“FLSA”) pursuant to 29

 U.S.C. §§ 201–216, to recover unpaid overtime compensation for Plaintiff and all other similarly

 situated employees who have worked for Defendant throughout the United States during the past

 three (3) years. Plaintiff brings this action on behalf of himself and other similarly situated

 individuals who elect to opt-in to this action pursuant to 29 U.S.C. § 216(b) to remedy Defendant’s

 violations of the overtime provisions of the FLSA.
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 2 of 13



                                              PARTIES

        2.      During all times material hereto, Plaintiff was a resident of Palm Beach County,

 Florida, over the age of 18 years, and otherwise sui juris.

        3.      During all times material hereto, Defendant was a Delaware limited liability

 company transacting business throughout the State of Florida, including at locations within the

 jurisdiction of this Honorable Court. According to www.sunbiz.org, Defendant maintains its

 principle headquarters in Deerfield, Illinois. Defendant operates in Florida and maintains a

 registered agent in Florida at1200 South Pine Island Road, Plantation, Florida 33324.

        4.      On information and belief, Defendant operates in all fifty (50) of the United States.

        5.      Defendant was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

 times pertinent to the allegations herein.

        6.      During all times material hereto, Defendant asserted ultimate control and decision-

 making authority over the hiring, firing, scheduling, day-to-day operations, and pay practices as

 they relate to Plaintiff and all similarly situated employees during the relevant time period.

                                  JURISDICTION AND VENUE

    7. All acts and omissions giving rise to this dispute took place within Broward County,

 Florida, and Palm Beach County, Florida, both of which fall within the jurisdiction of this Court.

    8. Defendant regularly transacts business in Palm Beach County, Florida. Jurisdiction is

 therefore proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and 28

 U.S.C. §§ 1331 and 1337.

        9.      Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. §

 216(b) and 28 U.S.C. § 1391(b).




                                                  2
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 3 of 13



                                    CLASS ALLEGATIONS

        10.     Plaintiff, BENZION, seeks each class members’ rightful and proper overtime

 wages, which is time-and-a-half for all hours over forty (40) worked in each workweek within the

 past three (3) years, plus an equal amount in liquidated damages, attorney’s fees and costs.

        11.     Defendant employs and has employed within the past three (3) years Sales Service

 Representatives throughout the United States.

        12.     During the relevant time period, the Sales Service Representatives were not

 primarily engaged in the actual making and securing of sales for Defendant. Rather, Sales Services

 Representatives were primarily tasked with servicing accounts for which Defendant was already a

 vendor.

        13.     Defendant uniformly treats and classifies its Sales Service Representatives as non-

 exempt employees throughout the United States as it relates to the payment of wages and overtime.

        14.     Plaintiff, BENZION, and class members performed the same or similar job duties

 as one another in that they worked as Sales Service Representative employees of Defendant within

 the past three (3) years, they were all subject to the same unlawful pay policies, and they did not

 receive proper overtime pay for hours worked in excess of forty (40) per week. BENZION and

 class members were subjected to the same pay provisions in that they suffered or were permitted

 to work overtime but not properly paid at the correct rate for all hours worked above 40 hours per

 week. Thus, the class members are owed overtime wages for the same reasons as BENZION.

        15.     Defendant’s failure to compensate employees for all overtime wages as required by

 the FLSA results from a uniform pay policy or practice that fails to assure payment of overtime in

 accordance with the FLSA. This policy or practice was applicable to BENZION and class

 members. Application of this policy or practice does not depend on the personal circumstances of




                                                 3
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 4 of 13



 BENZION or those joining this lawsuit. Rather, the same policy or practice extended to the entire

 company, which resulted in the non-payment of overtime for hours over forty (40) to BENZION

 and further applies to all class members. Accordingly, the class members are properly defined as:

                All Sales Service Representatives who worked for MONDELEZ
                GLOBAL LLC in the United States within the previous three
                (3) years of this Complaint who were subject to the company-
                wide policy of performing at least 38.5 hours of work in the field
                each week, at least 2.5 hours of administrative work during each
                workweek, and additional work on the weekends for the benefit
                of the employer and for which they were not properly
                compensated.

                                  GENERAL ALLEGATIONS

         16.    Defendant, MONDELEZ, is a global snack food company that provides goods and

 products to over one hundred fifty (150) countries throughout the world.

         17.    Defendant, MONDELEZ, has operated in the State of Florida during the past three

 (3) years.

         18.    Upon information and belief, Defendant, MONDELEZ, employs over eighty

 thousand (80,000) individuals, worldwide, including Plaintiff and similarly situated Sales Service

 Representatives.

         19.    Plaintiff was hired by Defendant, MONDELEZ, and assigned the title of Sales

 Service Representative, to perform merchandising services during all relevant time periods hereto.

 The merchandising services performed by Plaintiff, and all others similarly situated, were

 performed incidental to the accounts and sales already established by MONDELEZ to its existing

 client base.

         20.    Plaintiff, and all others similarly situated, were not tasked with “closing” any sales

 for MONDELEZ. Rather, Plaintiff, and all others similarly situated, were chiefly tasked with

 merchandising and servicing the already existing accounts for Defendant.



                                                  4
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 5 of 13



        21.       Defendant, MONDELEZ, employed hundreds of Sales Service Representatives

 throughout the United States during the same time period and required these employees to perform

 the same or substantially same merchandising duties and responsibilities as Plaintiff.

                                        FLSA COVERAGE

        22.       During all times material hereto, MONDELEZ was covered under the FLSA

 through enterprise coverage, as MONDELEZ was engaged in interstate commerce during all time

 periods in which Plaintiff, and all similarly situated individuals, were employed.            More

 specifically, during all times material hereto, MONDELEZ employed at least two (2) or more

 employees who regularly handled goods and/or materials on a constant and/or continuous basis

 that traveled across state lines, including, but not limited to the following: cellular telephones,

 computer equipment, notepads, automobiles, paper, office supplies, pens, printers, and other goods

 and materials.

        23.       Plaintiff’s work for MONDELEZ was actually in or so closely related to the

 movement of commerce while he worked for MONDELEZ that Plaintiff, and all similarly situated

 employees, are covered under the FLSA through individual coverage. Plaintiff, and all similarly

 situated employees, regularly and recurrently used the instrumentalities of interstate commerce in

 furtherance of their work. More specifically, Plaintiff regularly performed functions with clients

 across state lines utilizing telephones, computers, machinery, materials, and supplies. During all

 times pertinent to his employment, Plaintiff was required to regularly and recurrently handle and/or

 service goods that were still traveling in the stream of commerce before they reached the ultimate

 consumer.




                                                  5
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 6 of 13



           24.     Upon information and belief, Defendant, MONDELEZ, grossed or did business in

 excess of $500,000.00 during the years of 2017, 2018, 2019, and on information and belief is

 expected to gross in excess of $500,000.00 in 2020.

                             PLAINTIFF’S WORK FOR DEFENDANT

           25.     Plaintiff began working for Defendant, MONDELEZ, as a Sales Service

 Representative in July 1999.

           26.     Plaintiff’s employment with Defendant, MONDELEZ, ceased on February 3, 2020,

 when Plaintiff elected to take retirement after serving the company for over twenty (20) years.

           27.     During all material times hereto, Plaintiff was a non-exempt hourly employee of

 Defendant, MONDELEZ, within the meaning of the FLSA, and was treated by the company as a

 non-exempt hourly employee during the past three (3) years.

           28.     On information and belief, Plaintiff’s regular hourly rate during the relevant time

 period was approximately $23.48 per hour.

           29.     During the employment period, Plaintiff, and all others similarly situated, were

 instructed, expected to, and otherwise required by Defendant, MONDELEZ, to travel to various

 grocery stores each workday within a specified geographic location to evaluate and inspect

 inventory of MONDELEZ products, perform quality check protocols on MONDELEZ’s products,

 and otherwise provide merchandising assistance and feedback from each of the respective grocery

 stores.    The area of focus for Sales Service Representative was to perform merchandising

 assistance, inspect shelf conditions, set up merchandising displays and shelves, build displays in

 all areas of grocery stores, take photographs, and ensure the rotation of product on the shelves of

 grocery stores.




                                                    6
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 7 of 13



         30.     During the employment period, Plaintiff, and all others similarly situated, were

 instructed, expected to, and otherwise required by the Defendant to report their work hours by

 using software provided by the Defendant.

         31.     Defendant specifically instructed Plaintiff, and all other similarly situated Sales

 Service Representatives, that company policy required Plaintiff, and all others similarly situated,

 to work at least 38.5 hours per week in the field alone.1

         32.     Plaintiff, and all others similarly situated, would begin their workday by travelling

 from their personal residence to a grocery store within their respective region.

         33.     During the relevant time period, the time-keeping software implemented by

 Defendant kept track of the hours worked by Plaintiff in the field by using GPS software that

 tracked the Plaintiff’s location.

         34.     In addition to the GPS time tracking software, during each workday, the Defendant

 required Plaintiff and all other similarly situated Sales Service Representatives to manually “clock

 in” on Defendant’s software when they arrived at the first grocery story. Defendant instructed

 Plaintiff, and all other similarly situated Sales Service Representatives, to not “clock-in” on the

 company software until they actually arrived at the first grocery store location for that day.

         35.     During each workday, Plaintiff, and all other similarly situated Sales Service

 Representatives would visit an average of 4-5 grocery stores throughout their respective regions.




 1.      During Plaintiff’s employment period, Defendant referred to “work in the field” as any
 work performed outside of the Plaintiff’s personal residence Monday through Friday, when
 Plaintiff was on-the-clock. However, “work in the field” does not include “administrative work”
 or “meeting time” or any work performed by Plaintiff during the workweek or on the weekend.

                                                   7
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 8 of 13



         36.     After finishing the visit to the final assigned grocery store each weekday, Plaintiff,

 and all other similarly situated Sales Service Representatives, were instructed to “clock-out” from

 the company’s software.

         37.     Based upon information and belief, and as reflected in Defendant’s payroll and

 timekeeping records, Plaintiff and all other similarly situated individuals were paid based on the

 time reflected on the GPS software, not based on their actual “clock-in” and “clock-out” time.

 Plaintiff and all other similarly situated individuals were required to be paid based on their actual

 “clock-in” and “clock-out” time. Accordingly, Defendant’s payroll records do not accurately

 reflect or account for the actual time “clocked-in” and “clocked-out.”

         38.     Additionally, once Plaintiff, and all other similarly situated Sales Service

 Representatives, were “clocked-out” from the time-keeping software, they were instructed by the

 Defendant to return to their home residences to perform additional company required follow-up

 work referred to by Defendant as “administrative work.”2 This “administrative work” was a

 principal employment activity Defendant required Plaintiff to perform. Accordingly, Defendant

 knew this work was being performed and enjoyed the benefit of this work being performed by

 Plaintiff and all others similarly situated.

         39.     The additional follow-up “administrative work” was performed “off-the-clock”

 upon arriving home and was performed in addition to the 38.5 hours of “field work” that Defendant

 required Plaintiff to work each week. 3



 2.     Pursuant to 29 C.F.R. § 785.12, if the employer knows or has reason to believe that the
 work is being performed, he must count the time as hours worked. Id.

 3.      The “administrative work” assigned by Defendant constitutes a “principal activity” under
 the FLSA and therefore should be fully compensable. See 29 C.F.R. § 790.8(a) (“The legislative
 history further indicates that Congress intended the words ‘principal activities’ to be construed
 liberally in the light of the foregoing principles to include any work of consequence performed for

                                                   8
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 9 of 13



         40.     Additionally, while working from home “off-the-clock,” Plaintiff, and all other

 similarly situated Sales Service Representatives, would receive e-mail assignments from their

 supervisors, which required them to perform work for which they were not properly compensated.

         41.     Plaintiff, and all others similarly situated, were not properly compensated for this

 “administrative work” because Defendant’s company-wide policy and mandate already required

 Plaintiff, and all others similarly situated, to work at least 38.5 hours in the field alone. In addition

 to the 38.5 hours of work in the field, the Defendant advised Plaintiff and all others similarly

 situated that it would only pay employees for two and a half (2.5) hours of “administrative work”

 per week regardless of how much time was actually spent performing this follow-up

 “administrative work.”4

         42.     The “administrative work” was not considered “field work” because the

 “administrative work” was performed off-the-clock, at the personal residence of Plaintiff and

 others similarly situated, and not calculated by the company software because the work was not

 performed in any of the grocery stores.




 any employer, no matter when the work is performed”); see, also, Dooley v. Liberty Mut. Ins. Co.,
 307 F.Supp.2d 234 (D. Mass. 2004) (Checking e-mail and voicemail, responding to messages,
 reviewing the day’s assignments and those for the following day, and making work-related phone
 calls – all of which were performed from the employee’s home at the end of the day - were all
 part of employee’s regular work and therefore compensable under the FLSA).

 4.      This policy demonstrates a clear and consistent pattern of company-wide wage violations
 relative to the Sales Service Representatives. Defendant required Plaintiff and similarly situated
 individuals to comply with the company-wide policy of working at least 38.5 hours in the field.
 But Plaintiff and similarly situated individuals were also required to perform at least 2.5 hours of
 administrative work from home each week. Based on Defendant’s own policy, Plaintiff, and all
 others similarly situated, were not compensated at least one (1) hour of overtime every single
 week of their employment. In reality, Plaintiff performed at least 5 hours of administrative work
 from home each workweek during his employment.



                                                    9
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 10 of 13



         43.     During certain workweeks of the employment period, Defendant would instruct

  Plaintiff and similarly situated individuals that they would not be paid for the “administrative

  work” they performed from home.            This practice of not compensating employees for

  “administrative work” occurred when Defendant required Plaintiff and similarly situated Service

  Representative Merchandisers to participate in very lengthy conference calls, referred to as

  “meeting time.” Defendant required Plaintiff and all others similarly situated to use their allocated

  2.5 hours of “administrative time” during the time spend engaged in required “meeting time.”

         44.     During these weeks, Plaintiff was nevertheless required to still perform “off-the-

  clock” administrative work without being permitted to report all administrative work performed,

  and without being properly compensated for it.

         45.     Whenever this occurred, Defendant would advise Plaintiff and similarly situated

  individuals that this was “company policy.”

         46.     Defendant knew, or should have known, that “off-the-clock” work was performed

  by Plaintiff and similarly situated Sales Service Representatives, but Defendant failed to maintain

  accurate records of this time, and further failed to properly compensate Plaintiff, and all other

  similarly situated Sales Service Representatives, at the applicable wage rates for the “off-the-

  clock” work performed each week.

         47.     Defendant advised Plaintiff, and all others similarly situated, that they would be

  paid no more than 2.5 hours per week for any “administrative work” that was performed from their

  home residence, even though the additional work assigned by Defendant regularly required at least

  1-2 hours per weekday for Plaintiff (and other similarly situated Sales Service Representatives) to

  perform.




                                                   10
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 11 of 13



          48.      Still, Defendant required Plaintiff, and all other similarly situated Sales Service

  Representatives to have their cellular phones on throughout the weekend and to regularly respond

  to calls received from Defendant’s clients on the weekend.

          49.      Each weekend, Plaintiff, and similarly situated individuals, worked a minimum of

  two (2) hours of overtime that was never recorded.

          50.      Defendant failed to require Plaintiff to report this overtime but was expressly aware

  of the overtime work performed by Plaintiff and the putative class and retained the benefit of such

  work.

          51.      Because the “administrative time” that Plaintiff was permitted to report was limited

  to the “administrative time” performed during weekdays, Plaintiff, and all others similarly situated,

  were never permitted to report the hours they worked on the weekend.

          52.      Plaintiff, and all other similarly situated Sales Service Representatives worked a

  minimum of 4 hours of overtime each week for which they were not properly compensated at the

  applicable rate of one-and-one-half times their regular hourly rate.

          53.      As a result of Defendant’s intentional and willful failure to comply with the FLSA,

  Plaintiff was required to retain the undersigned counsel and is therefore entitled to recover

  reasonable attorney’s fees and costs incurred in the prosecution of these claims.

                COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

          54.      Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 53 as though set forth

  fully herein.

          55.      Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

  U.S.C. § 216(b).




                                                    11
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 12 of 13



         56.     During the time period relevant to this lawsuit, Plaintiff, and all other similarly

  situated Sales Service Representatives, worked an average of at least four (4) hours of overtime

  per week, for which they were not properly compensated.

         57.     Plaintiff seeks recovery on behalf of himself, and all other similarly situated Sales

  Service Representatives, for a period of one hundred fifty-six (156) weeks – i.e. 3 years - of

  employment with Defendant.

         58.     Plaintiff claims the time-and-one-half rate for each hour worked in excess of forty

  (40) per week for himself and all others similarly situated.

         59.     Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as

  required by the FLSA as Defendant knew of the overtime requirements of the FLSA and recklessly

  failed to investigate whether Defendant’s payroll practices were in accordance with federal law.

         60.     Accordingly, the statute of limitations in this action should be three (3) years as

  opposed to two (2) years.

         61.     Defendant’s willful and/or intentional violations of federal wage law entitle

  Plaintiff, and other similarly situated Sales Service Representatives, to an additional amount of

  liquidated, or double, damages.

         62.     As a result of the violations alleged herein, Plaintiff was required to retain the

  undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

         WHEREFORE, Plaintiff, GLENN BENZION, respectfully requests that this Honorable

  Court enter judgment in his favor and against Defendant, MONDELEZ GLOBAL LLC, and award

  Plaintiff: (a) unliquidated overtime damages to be paid by the Defendant; (b) liquidated damages

  to be paid by the Defendant; (c) all reasonable attorney’s fees and litigation costs as permitted




                                                   12
Case 0:20-cv-60508-RS Document 1 Entered on FLSD Docket 03/09/2020 Page 13 of 13



  under the FLSA; and any and all such further relief as this Court may deems just and reasonable

  under the circumstances.

                                 DEMAND FOR JURY TRIAL

     Plaintiff, GLENN BENZION, requests and demands a trial by jury on all appropriate claims.

          Dated this 9th of March 2020.

                                                     Respectfully Submitted,

  USA EMPLOYMENT LAWYERS –                           Eggnatz | Pascucci
  JORDAN RICHARDS, PLLC                              7450 Griffin Road
  805 E. Broward Blvd. Suite 301                     Suite 230
  Fort Lauderdale, Florida 33301                     Davie, Florida 33314
  Ph: (954) 871-0050                                 Ph: (954) 889-3359
  Counsel for Plaintiff, Glenn Benzion               Counsel for Plaintiff, Glenn Benzion

  By: /s/ Jordan Richards                            By: /s/ Joshua H. Eggnatz
  JORDAN RICHARDS, ESQUIRE                           JOSHUA H. EGGNATZ, ESQUIRE
  Florida Bar No. 108372                             Florida Bar No. 0067926
  Jordan@jordanrichardspllc.com                      MICHAEL J. PASCUCCI, ESQUIRE
  Melissa@jordanrichardspllc.com                     Florida Bar No. 83397
  Jake@jordanrichardspllc.com                        jeggnatz@JusticeEarned.com
                                                     MPascucci@JusticeEarned.com



                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 9,

  2020.

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372

                                          SERVICE LIST:




                                                13
